—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered July 31, 1995, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the third degree, unauthorized use of a motor vehicle in the first degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly determined that Natalie Tears was not an accomplice as a matter of law and properly left it for the jury to determine whether Tears was an accomplice (see, CPL 60.22; People v Vataj, 69 NY2d 985; People v Basch, 36 NY2d 154; People v Young, 235 AD2d 441).
The accomplice testimony was sufficiently corroborated to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 60.22; People v Breland, 83 NY2d 286; People v Moses, 63 NY2d 299).
The defendant’s remaining contentions are without merit (see, People v Ashner, 190 AD2d 238). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.